NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


            ROBERT EVAN WOODHAM, Petitioner/Appellant,

                                        v.

             ROBERT LEE WOODHAM, Respondent/Appellee.

                           No. 1 CA-CV 21-0735 FC
                                FILED 9-1-2022


          Appeal from the Superior Court in Maricopa County
                         No. FN 2021-001415
          The Honorable Casey J. Newcomb, Judge Pro Tempore

                            APPEAL DISMISSED


                               APPEARANCES

Robert Evan Woodham, Protected Address
Petitioner/Appellant



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge James B. Morse Jr. joined.


B R O W N, Judge:

¶1          Robert Evan Woodham (“Evan”) appeals the superior court’s
order dismissing an order of protection Evan had obtained against his
                       WOODHAM v. WOODHAM
                         Decision of the Court

father, Robert Lee Woodham (“Lee”).         For the following reasons, we
dismiss the appeal as moot.

¶2           In April 2021, Evan petitioned for an order of protection
against Lee. The same day, the superior court granted the petition and
issued a protective order. In July, Lee requested a hearing to contest the
order. On November 1, the court scheduled the hearing for three days later.
Evan moved to continue the hearing, asserting in part that he lived in Utah
and thus needed more time to both travel to Arizona and prepare his case.

¶3            Evan failed to appear at the scheduled hearing. After noting
that the motion to continue was improperly submitted, the court directed
the clerk of the court to file it. The court then denied the motion and
proceeded to dismiss the order of protection, explaining that Evan “failed
to present evidence in support of his Petition.” Evan timely filed a notice
of appeal, and we have jurisdiction pursuant to A.R.S. § 12-2101(A)(5)(b).
See Moreno v. Beltran, 250 Ariz. 379, 382, ¶¶ 11–12 (App. 2020) (noting that
“an order of protection is an injunction appealable under A.R.S. § 12-
2101(A)(5)(b)” and does not require a certification of finality).

¶4            Evan argues the superior court improperly denied his motion
to continue, suggesting the court should be ordered to reconsider its
decision. Although Lee did not file an answering brief, in our discretion we
decline to treat that failure as a confession of error. Cardoso v. Soldo, 230
Ariz. 614, 616, ¶ 4 n.1 (App. 2012). But Evan has not explained how this
court can grant him the relief he is seeking. He served Lee with the
protective order on April 19, 2021, which means the order would have
expired at the latest on April 19, 2022. See A.R.S. § 13-3602(N) (“An order
[of protection] expires one year after service on the defendant.”); see also
Ariz. R. Protect. Ord. P. 31(j). Thus, the issue Evan raises on appeal is moot.
Cardoso, 230 Ariz. at 617, ¶ 5. (“[G]enerally, we will dismiss an appeal as
moot when our action as a reviewing court will have no effect on the
parties.”).

¶5             In our discretion, we may consider an otherwise moot appeal
if it presents “an issue of great public importance or one capable of
repetition yet evading review.” Id. These exceptions to mootness do not
apply here, where Evan’s arguments are narrowly tied to the specific facts
of his case. See id. at 617, ¶¶ 6–7. We may also consider an otherwise moot
appeal “if the consequences of that order will continue to affect a party,”
under the collateral consequences doctrine. Id. at 617, ¶ 9. When a party
appeals an order granting or continuing an order of protection against
himself, we typically decline to dismiss the appeal as moot because expired

                                      2
                      WOODHAM v. WOODHAM
                        Decision of the Court

protective orders continue to have “significant collateral legal and
reputational consequences.” Id. at 617–19, ¶¶ 9–14. The dismissal of an
order of protection, however, does not carry the same legal or reputational
consequences for either party. Id. Nor has Evan claimed that he would be
precluded from seeking a new order of protection if supported by
appropriate evidence. Accordingly, Evan’s appeal is dismissed.




                          AMY M. WOOD • Clerk of the Court
                          FILED:    JT

                                        3